



Exhibit 10(c)




a10cimage1.gif [a10cimage1.gif]


PARKER-HANNIFIN CORPORATION
RESTRICTED STOCK UNIT TERMS AND CONDITIONS (RSU-[ # ]BOD)


Pursuant to the Restricted Stock Unit Award Agreement (the “Award Agreement”)
available on the website of the third party Plan administrator for
Parker-Hannifin Corporation (the “Company”), the Human Resources and
Compensation Committee (the “Committee”) of the Board of Directors of the
Company has awarded you a number of Restricted Stock Units. The Restricted Stock
Units have been awarded to you as of the grant date specified in the Award
Agreement (the “Grant Date”), and the Restricted Stock Units are subject to the
terms, conditions and restrictions set forth in the Parker-Hannifin Corporation
2016 Omnibus Stock Incentive Plan, as amended from time to time, or any
applicable successor plan (the “Plan”) and these Restricted Stock Unit Terms and
Conditions (RSU-[ # ]BOD) (the “Terms and Conditions”). To the extent that, in
accordance with the terms of the Plan, the Committee has delegated to any
persons any of the Committee’s authority with respect to these Terms and
Conditions, references to the Committee in these Terms and Conditions shall be
deemed to be references to those persons with respect to authority so delegated.


1.    Crediting of Restricted Stock Units. Each Restricted Stock Unit shall
represent the contingent right to receive one share of Common Stock of the
Company and shall at all times be equal in value to one share of Common Stock of
the Company. The Restricted Stock Units shall be credited in a book entry
account established for you until payment in accordance with Section 6 hereof.


2.    Payment of RSUs. The RSU grant you received in accordance with your Award
Agreement will become payable to you in accordance with the rules set forth in
Sections 3, 4, and 5 below.
3.     Vesting of Restricted Stock Units.


(a)    Subject to these Terms and Conditions, all or a portion of the Restricted
Stock Units will vest on the vesting date(s) described in the Award Agreement
(each a “Vesting Date”) and shall be payable at the Distribution Date(s) (as
defined in Section 4 hereof), provided that you shall have remained in the
continuous employment of the Company and its Subsidiaries (collectively referred
to herein as the “Parker Companies”) through the applicable Vesting Date.
Notwithstanding the foregoing, to the extent it does not cause imposition of a
tax under Section 409A of the Code, the Committee may, in its discretion,
accelerate the vesting of the RSUs (but not the time of payment) at any time, in
part or in full.
(b)    For purposes of this Section 3 of these Terms and Conditions, your
continuous employment with the Parker Companies shall not be deemed to have been
interrupted, and you shall not be deemed to have ceased to be an employee of the
Parker Companies, by reason of: (1) the transfer of your employment among the
Parker Companies; (2) the transfer of your employment to an entity that is 50%
(or more) owned (directly or indirectly) by the Company provided that you remain
actively and continuously employed by such entity; or (3) a shift from full-time
to part-time employment status.


4.    Qualifying Termination following a Change in Control. Notwithstanding the
foregoing, if, coincident with or during the 12-month period following the
effective date of a Change in Control (as defined in the Plan and including the
date immediately prior to an “Anticipatory Termination” as defined in the Plan),
your employment with the Parker Companies is either (i) terminated by the Parker
Companies or a successor thereto other than for Cause (as such term is defined
in the Plan), Disability or (ii) by you for Good Reason (as such term is defined
in the Plan) then the unvested Shares awarded to such Participant under the
Award Agreement will fully vest upon such termination of employment.







--------------------------------------------------------------------------------





5.    Effect of Termination Due to Death, Disability, or Retirement.
Notwithstanding Section 3 above and, subject to the definitions of “Disability”
and “Retirement” as set forth in Section 29 below, if your employment with the
Parker Companies is terminated by reason of death or Disability, or by you on or
after the date you meet the requirements of Retirement as defined in Section 29,
the unvested RSUs covered under your Award Agreement will become fully vested
upon such termination of employment.    
6.    Other Employment Terminations. In the event that your employment with the
Parker Companies terminates in a manner other than any specified in Sections 4
or 5 above, you will automatically and permanently forfeit any RSUs that have
not vested on or before the time of such termination.
7.    Payment.
(a)    Except as may be otherwise provided in this Section, the Company shall
deliver to you (or your estate or any beneficiary you have designated in
accordance with Section 16 hereof in the event of your death) the Common Stock
underlying the vested Restricted Stock Units within thirty (30) days following
each Distribution Date. Except as may be otherwise provided in this Section 6, a
“Distribution Date” shall mean each Vesting Date that your Restricted Stock
Units become vested. Notwithstanding the foregoing, to the extent that any of
your Restricted Stock Units become vested solely on the basis of your
Retirement, then the Distribution Date of such Restricted Stock Units shall be
the earlier of (x) each Vesting Date that such Restricted Stock Units would
otherwise have become vested in accordance with your Award Agreement, had your
employment with the Parker Companies continued until such Vesting Date, i.e., at
the same time you otherwise would have received the RSUs (y) the occurrence of a
termination within 12 month of a “change in control” as specified in Section 4
above, or (z) your death.
(b)     Notwithstanding any provision of Section 7(a) above to the contrary, if
your employment with the Parker Companies terminates due to Disability or
Retirement your termination of employment will result in a right to payment only
if it is a “separation from service” as that term is defined in Code Section
409A(a)(2)(A)(i). Furthermore, if upon your “separation from service” you are a
“specified employee” as determined pursuant to procedures adopted by the
Committee in compliance with Section 409A(a)(2)(B)(i) of the Code, and to the
extent that the payment of your RSUs does not otherwise qualify for an exception
to Section 409A, then your “Distribution Date” will be the earlier of: (x) the
first day of the seventh month after the date of your separation from service
from the Parker Companies within the meaning of Section 409A(a)(2)(A)(i) of the
Code; and (y) the date of your death.


8.    Transferability. The Restricted Stock Units may not be transferred,
assigned, pledged or hypothecated in any manner, or be subject to execution,
attachment or similar process, by operation of law or otherwise, unless
otherwise provided under the Plan. Any purported transfer or encumbrance in
violation of the provisions of this Section 8 shall be null and void, and the
other party to any such purported transaction shall not obtain any rights to or
interest in such Restricted Stock Units.


9.    Dividend, Voting and Other Rights. You shall not possess any incidents of
ownership (including, without limitation, dividend or voting rights) in the
Common Stock underlying the Restricted Stock Units until such Common Stock has
been delivered to you in accordance with Section 6 hereof. The obligations of
the Company under these Terms and Conditions will be merely an unfunded and
unsecured promise of the Company to deliver Common Stock in the future, subject
to the terms and conditions of the Plan and these Terms and Conditions, and your
rights will be no greater than that of an unsecured general creditor. No assets
of the Company will be held or set aside as security for the obligations of the
Company under these Terms and Conditions.


10.    Dividend Equivalents.


(a)    For employees on the U.S.-based payroll, from and after the Grant Date
and until the earliest of (i) the time when the Restricted Stock Units are paid
in accordance with Section 6 hereof, (ii) the time when your right to payment of
the Restricted Stock Units is forfeited in accordance with Section 7 hereof and
(iii) the time your employment is relocated to a jurisdiction that does not
employ a United States-based payroll, you shall be entitled to a cash payment
equal to the product of (x) the dollar amount of the cash dividend paid per
share of Common Stock on such date and (y) the total number of unpaid Restricted
Stock Units credited to you as of such date (each such cash





--------------------------------------------------------------------------------





payment a “Dividend Equivalent”). Any Dividend Equivalent shall be paid to you
within thirty (30) days after such date following the Grant Date that a cash
dividend (if any) is paid to the holders of shares of Common Stock. Dividend
Equivalents will be subject to any required withholding for federal, state or
local taxes, social taxes or other taxes. Employees subject to subsection (iii)
shall become entitled to Dividend Equivalent Units pursuant to the terms of
Section 10(b) hereof in lieu of Dividend Equivalents.


(b)    For employees on a non-U.S.-based payroll, from and after the Grant Date
and until the earlier of (i) the time when the Restricted Stock Units are paid
in accordance with Section 6 hereof, (ii) the time when your right to payment of
the Restricted Stock Units is forfeited in accordance with Section 7 hereof or
(iii) the time your employment is relocated to a jurisdiction that employs a
United States-based payroll, on the date that the Company pays a cash dividend
(if any) to holders of shares of Common Stock generally, you shall be credited
with a number of additional Restricted Stock Units (the “Dividend Equivalent
Units”) determined by dividing the aggregate amount of the cash dividend that
would be payable on such date to a holder of a number of shares of Common Stock
equal to the number of your unpaid Restricted Stock Units by the closing price
per share of the Company's Common Stock on the New York Stock Exchange on the
last trading day preceding the dividend payment date. Any such Dividend
Equivalent Units will be considered Restricted Stock Units for purposes of these
Terms and Conditions and will be subject to all of the terms, conditions and
restrictions set forth herein, provided that for purposes of Section 3(a) of
these Terms and Conditions: (x) any such additional Restricted Stock Units
credited between the Grant Date and the first Vesting Date shall vest in three
equal installments on the first Vesting Date, the second Vesting Date and the
third Vesting Date, provided that you are continuously employed by the Parker
Companies through each such Vesting Date; (y) any such additional Restricted
Stock Units credited between the first Vesting Date and the second Vesting Date
shall vest in two equal installments on the second Vesting Date and the third
Vesting Date, provided that you are continuously employed by the Parker
Companies through each such Vesting Date; (z) and any such additional Restricted
Stock Units credited between the second Vesting Date and the third Vesting Date
shall vest on the third Vesting Date, provided that you are continuously
employed by the Parker Companies through such Vesting Date. Employees subject to
subsection (iii) shall become entitled to Dividend Equivalents pursuant to the
terms of Section 10(a) hereof in lieu of Dividend Equivalent Units.


11.    No Rights to Future Awards. By voluntarily acknowledging and accepting
your award of Restricted Stock Units, you acknowledge and understand that the
Restricted Stock Units shall not form part of any contract of employment between
you and the Company. Nothing in these Terms and Conditions, your Award
Agreement, the Plan or the plan summary and prospectus which describes the Plan
(the “Prospectus”) shall confer upon you any right to continue to receive stock
incentive awards in the future. You further acknowledge that your award of
Restricted Stock Units is for future services and is not under any circumstances
to be considered compensation for past services.


12.    Detrimental Activity, Claw-back Policy.


(a)    If the Committee finds in its discretion that you have engaged in any
Detrimental Activity (as defined in the Plan), the Committee may at any time and
in its sole discretion cancel and revoke all or any unpaid portion of your
Restricted Stock Units. In addition, if the Committee finds that you have
engaged in any Detrimental Activity, either during your employment with the
Company or within twelve months thereafter, then you shall be required to (a)
return to the Company all shares of Common Stock that you have not disposed of
that were issued pursuant to these Terms and Conditions within twelve months
prior to the commencement of such Detrimental Activity, and (b) pay to the
Company in cash, within ten days after demand therefor, the Fair Market Value
(determined as of the date that the Restricted Stock Units were paid to you in
accordance with Section 6 hereof) of all shares of Common Stock that you have
disposed of that were so issued pursuant to these Terms and Conditions. The Plan
defines Detrimental Activity as any conduct or activity, whether or not related
to the business of the Parker Companies, that is determined in individual cases,
by the Committee or its express delegate, to be detrimental to the interests of
the Parker Companies, including without limitation (i) rendering of services to
an organization or engaging in a business that is, in the judgment of the
Committee or its express delegate, in competition with the Company; (ii)
disclosure to anyone outside of the Company, or the use for any purpose other
than the Company’s business, of confidential information or material related to
the Company, whether acquired during or after employment with the Company; (iii)
fraud, embezzlement, theft-in-office or other illegal activity; or (iv)
violation of the Company’s Code of Ethics.







--------------------------------------------------------------------------------





(b)    By accepting your award of Restricted Stock Units, you acknowledge that
the Restricted Stock Units may be subject to reduction, cancellation, forfeiture
or recoupment, to such extent as may be provided under the Company's Claw-back
Policy, as established by the Committee or the Board, as it now exists or as it
may be amended from time to time.


13.    Relation to Other Benefits. Any economic or other benefit to you under
these Terms and Conditions or the Plan shall not be taken into account in
determining any benefits to which you may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Parker
Companies and shall not affect the amount of any life insurance coverage
available to any beneficiary under any life insurance plan covering employees of
the Parker Companies. Without limiting the foregoing, by voluntarily
acknowledging and accepting your award of Restricted Stock Units, you agree that
no benefits accruing under your Award Agreement, these Terms and Conditions or
the Plan will be reflected in any severance or indemnity payments that the
Parker Companies may make or be required to make to you in the future,
regardless of the jurisdiction in which you may be located.


14.    Relation to Plan. These Terms and Conditions and all rights under your
Award Agreement and these Terms and Conditions are at all times subject to all
other terms, conditions and provisions of the Plan (and any rules or procedures
adopted under the Plan by the Committee). All capitalized terms not defined in
these Terms and Conditions shall have the meaning ascribed to such terms in the
Plan. In the event of a conflict between the terms of the Plan and these Terms
and Conditions, your Award Agreement or the Prospectus, the terms of the Plan
shall control. These Terms and Conditions, the Plan and the Award Agreement
contain the entire agreement and understanding of the parties with respect to
the subject matter contained in these Terms and Conditions, and supersede all
prior written or oral communications, representations and negotiations in
respect thereto.


15.    Taxes and Withholding.


You are liable for any and all taxes, including income tax, social insurance,
fringe benefit tax, payroll tax, payment on account, employer taxes or other
tax-related items related to your participation in the Plan and legally
applicable to or otherwise recoverable from you by the Company and/or, if
different, your employer (the “Employer”) whether incurred at grant, vesting,
sale, prior to vesting or at any other time (“Tax-Related Items”). In the event
that the Company or the Employer (which, for purposes of this Section 15, shall
include a former employer) is required, allowed or permitted to withhold taxes
as a result of the RSUs or the shares of Common Stock acquired pursuant to such
RSUs, or due upon receipt of dividend equivalent payments or dividends, you
shall surrender a sufficient number of whole shares of Common Stock, make a cash
payment or make adequate arrangements satisfactory to the Parker Companies to
withhold such taxes from your wages or other cash compensation paid to you by
the Parker Companies at the election of the Company, in its sole discretion, or,
if permissible under local law, the Company may sell or arrange for the sale of
shares of Common Stock that you acquire as necessary to cover all Tax-Related
Items that the Parker Companies have to withhold or that are legally recoverable
from you (such as fringe benefit tax) at the time the restrictions on the RSUs
lapse, unless the Company, in its sole discretion, has established alternative
procedures for such payment. However, with respect to any RSUs subject to
Section 409A, the Parker Companies shall limit the surrender of Shares to the
minimum number of Shares permitted to avoid a prohibited acceleration under
Section 409A. You will receive a cash refund for any fraction of a surrendered
Share or Shares in excess of any and all Tax-Related Items. To the extent that
any surrender of shares of Common Stock or payment of cash or alternative
procedure for such payment is insufficient, you authorize the Parker Companies
which are qualified to deduct tax at source, to deduct from your compensation
all Tax-Related Items. You agree to pay any Tax-Related Items that cannot be
satisfied from wages or other cash compensation, to the extent permitted by
applicable law.


(a) To avoid negative accounting treatment, the Parker Companies may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates, including maximum
applicable rates, in which case you will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock share
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in shares of Common Stock, for tax purposes, you are deemed to have been issued
the full number of shares of Common Stock subject to the vested RSUs,
notwithstanding





--------------------------------------------------------------------------------





that a number of the shares of Common Stock is held back solely for the purpose
of paying the Tax-Related Items due as a result of any aspect of your
participation in the Plan.


(b) Regardless of any action the Parker Companies take with respect to any or
all Tax-Related Items, you acknowledge and agree that the ultimate liability for
all Tax-Related Items is and remains your responsibility and may exceed the
amount actually withheld by the Parker Companies. You further acknowledge that
the Parker Companies: (i) make no representations nor undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of this grant
of RSUs or dividend equivalents, including, but not limited to, the grant,
vesting or settlement of RSUs or dividend equivalents, the subsequent delivery
of shares of Common Stock and/or cash upon settlement of such RSUs or the
subsequent sale of any shares of Common Stock acquired pursuant to such RSUs and
receipt of any dividends or dividend equivalent payments; and (ii) do not commit
to and are under no obligation to structure the terms or any aspect of the grant
of RSUs and/or dividend equivalents to reduce or eliminate your liability for
Tax-Related Items or to achieve any particular tax result. Further, if you have
become subject to tax in more than one jurisdiction, you acknowledge that the
Parker Companies may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. You shall pay the Parker Companies any amount of
Tax-Related Items that the Parker Companies may be required to withhold or
account for as a result of the Employee’s participation in the Plan or your of
RSUs that cannot be satisfied by the means previously described. The Company may
refuse to deliver the benefit described in the Award Agreement if you fail to
with your obligations in connection with the Tax Related Items.


(c) In accepting the RSUs, you consent and agree that in the event the RSUs or
the dividend equivalents become subject to an employer tax that is legally
permitted to be recovered from you, as may be determined by the Parker Companies
at their sole discretion, and whether or not your employment with the Parker
Companies is continuing at the time such tax becomes recoverable, you will
assume any liability for any such taxes that may be payable by the Parker
Companies in connection with the RSUs and dividend equivalents. Further, by
accepting the RSUs, you agree that the Parker Companies may collect any such
taxes from you by any of the means set forth in this Section 15. You further
agree to execute any other consents or elections required to accomplish the
above, promptly upon request of the Company.


16.    Beneficiary Designation. To the extent permitted by the Committee, in its
sole discretion, you shall have the right to designate one or more beneficiaries
to receive all or part of any shares of Common Stock underlying the Restricted
Stock Units in the event of your death. Any beneficiary designation permitted by
the Committee shall be effective when it is submitted in writing to the
Committee during your lifetime on a form prescribed by the Committee. The
submission of a new beneficiary designation shall cancel all prior beneficiary
designations. Any finalized divorce or marriage subsequent to the date of a
beneficiary designation shall revoke such designation, unless in the case of
divorce your previous spouse was not designated as beneficiary and unless in the
case of marriage your new spouse was previously designated as beneficiary. If
you are married, your spouse shall consent to any designation of a beneficiary
other than the spouse, and the spouse's consent shall be witnessed by a notary
public.


If you fail to designate a beneficiary as may be permitted by the Committee, or
if such beneficiary designation is revoked by marriage, divorce, or otherwise
without execution of a new designation, or if every person designated as
beneficiary predeceases you or dies prior to the payment of your Restricted
Stock Units, then the Company shall direct the payment of the shares of Common
Stock underlying the Restricted Stock Units to the legal representative of your
estate.


If you and your beneficiary shall die simultaneously or under such circumstances
that it cannot be determined with reasonable certainty who died first, then it
shall be presumed for purposes of this designation that you survived your
beneficiary.







--------------------------------------------------------------------------------





The payment of the shares of Common Stock to a beneficiary shall fully and
completely discharge the Parker Companies and the Committee from all further
obligations under the Plan with respect to you and your estate, and your Award
Agreement shall terminate upon such full payment of benefits.


17.    Adjustments. The number and kind of shares of Common Stock deliverable
pursuant to the Restricted Stock Units are subject to adjustment as provided in
Section 4.3 of the Stock Incentive Plan.


18.    Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws and listing requirements
with respect to the Restricted Stock Units; provided, however, notwithstanding
any other provision of these Terms and Conditions, and only to the extent
permitted under Section 409A of the Code, the Company shall not be obligated to
deliver any shares of Common Stock pursuant to these Terms and Conditions if the
delivery thereof would result in a violation of any such law or listing
requirement. The Company intends that the Award Agreement and these Terms and
Conditions are subject to the requirements of Section 409A of the Code and they
will be interpreted, construed and administered accordingly.


19.    Amendments. Subject to the terms of the Plan, the Committee may amend
these Terms and Conditions upon written notice to you. Any amendment to the Plan
shall be deemed to be an amendment to these Terms and Conditions to the extent
that the amendment is applicable hereto. Notwithstanding the foregoing, no
amendment of the Plan or these Terms and Conditions shall adversely affect your
rights under these Terms and Conditions without your consent unless the
Committee determines that such amendment is necessary or advisable to conform
the Plan or these Terms and Conditions to any present or future law, regulation
or rule applicable to the Plan.


20.    Severability. In the event that one or more of the provisions of these
Terms and Conditions shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.


21.    Successors and Assigns. Without limiting Section 8, the provisions of
these Terms and Conditions shall inure to the benefit of, and be binding upon,
your successors, administrators, heirs, legal representatives and assigns, and
the successors and assigns of the Company.


22.    Governing Law. The interpretation, performance, and enforcement of these
Terms and Conditions shall be governed by the laws of the State of Ohio, without
regard to its conflict of law rules. Any dispute, disagreement or question which
arises under or as a result of, or in any way relates to, the interpretation,
construction or application of the terms of the Plan, the Award Agreement or
these Terms and Conditions will be determined and resolved by the Committee.
Such determination and resolution by the Committee will be final, binding and
conclusive for all purposes.


23.    No Shareholder Rights Prior to Issuance of Shares. You will have no
rights as a shareholder unless and until shares of Company Stock are issued
pursuant to the Award Agreement or these Terms and Conditions.




24.    Non-U.S. Employees. Notwithstanding any provision of these Terms and
Conditions, if your employment with the Parker Companies is subject to the rules
and regulations of one or more non-United States jurisdictions, then your
Restricted Stock Units shall be subject to any special terms and conditions as
set forth in any appendix for your country (an “Appendix”). Moreover, if you
relocate to one of the countries included in an Appendix, the special terms and
conditions for such country will apply to you, to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law or facilitate the administration of
these Terms and Conditions or the Plan. An Appendix shall constitute part of
these Terms and Conditions.


25. Consent to Transfer Personal Data. By accepting your award of Restricted
Stock Units:


(a) You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic
or other form, of your personal data as described in this Grant Agreement and
any other materials





--------------------------------------------------------------------------------





by and among, as applicable, the Parker Companies for the exclusive purpose of
implementing, administering and managing your participation in the Plan.


(b) You understand that the Parker Companies may hold certain personal
information about you, including, but not limited to, name, home address,
drivers’ license information, and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, residency,
status, job title, any shares of stock or directorships held in the Parker
Companies, details of all RSUs, options or any other entitlement to shares of
stock granted, canceled, purchased, exercised, vested, unvested or outstanding
in your favor (“Data”) for the exclusive purpose of implementing, managing and
administering the Plan.


(c) You understand that Data will be transferred to the Parker Companies or one
or more stock plan service providers as may be selected by the Parker Companies
from time to time, which is assisting the Parker Companies with the
implementation, administration and management of the Plan. You understand that
the recipients of the Data may be located in the United States or elsewhere, and
that the recipient’s country of operation (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States, you may request a list with the
names and addresses of any potential recipients of the Data by contacting your
local human resources representative. You authorize the Parker Companies and any
other possible recipients which may assist the Parker Companies (presently or in
the future) with implementing, administering and managing the Plan to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
sole purposes of implementing, administering and managing your participation in
the Plan. You understand that Data will be held only as long as is necessary to
implement, administer and manage your participation in the Plan. You understand
that if you reside outside the United States, you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative.


(d) Further, you understand that are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment and career with the Parker Companies will not be
affected; the only consequence of refusing or withdrawing your consent is that
the Parker Companies would not be able to grant RSUs or other equity awards to
you or administer or maintain such awards. Therefore, you understand that
refusing or withdrawing the consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.


26. Notification of Change in Personal Data. If your address or contact
information changes while any portion of your Restricted Stock Units remains
unpaid, the Company must be notified in order to administer this award.
Notification of such changes should be provided to the Company as follows:
(a)     U.S. and Canada Participants (employees who are on the U.S. or Canadian
payroll system):


▪
Active employees: Update your address and contact information directly through
your Personal Profile Section in the Employee Self-Service site.



▪
Retired, terminated or family member of deceased participant: Contact the
Benefits Service Center at 1-800-992-5564.



(b)    Rest of World Participants (employees who are not on the U.S. or Canadian
payroll system): Contact your country Human Resources Manager.


27.    Electronic Delivery. You hereby consent and agree to electronic delivery
of any documents that the Company may elect to deliver (including, but not
limited to, prospectuses, prospectus supplements, grant or award notifications
and agreements, account statements, annual and quarterly reports, and all other
forms of communications) in connection with this and any other award made or
offered under the Plan. You also understand that you shall have





--------------------------------------------------------------------------------





the right at any time to request that the Company deliver written copies of any
and all materials referred to above at no charge. You hereby consent to any and
all procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may elect to deliver, and you agree that your electronic signature is
the same as, and shall have the same force and effect as, your manual signature.
You consent and agree that any such procedures and delivery may be effected by a
third party engaged by the Company to provide administrative services related to
the Plan.


28.    Prospectus Notification. Copies of the Prospectus and the most recent
Annual Report and Proxy Statement issued by the Company are available for your
review on the UBS One Source Web site. You have the right to receive a printed
copy of the Prospectus upon request by either calling the third party Plan
Administrator at 877-742-7471 or by sending your written request to Parker's
Total Rewards Department.


29.    Certain Defined Terms. For purposes of these Terms and Conditions:
“Retirement” shall mean your termination of employment with the Parker Companies
after the attainment of age 65.


“Disability” shall mean a termination of employment under circumstances that
would make you eligible to receive benefits under the applicable long-term
disability plan of policy of the Parker Companies in which you participate or,
if Disability is not defined in an applicable long-term disability plan or
policy, Disability shall mean the Company’s long-term disability plan, as it may
be in effect from time to time, or any successor plan, program, agreement or
arrangement.




"Cause" means any conduct or activity, whether or not related to the business of
the Company, that is determined in individual cases by the Committee to be
detrimental to the interests of the Company, including without limitation (a)
the rendering of services to an organization, or engaging in a business, that
is, in the judgment of the Committee, in competition with the Company; (b) the
disclosure to anyone outside of the Company, or the use for any purpose other
than the Company's business, of confidential information or material related to
the Company, whether acquired by the Participant during or after employment with
the Company; (c) fraud, embezzlement, theft-in-office or other illegal activity;
or (d) a violation of the Company's Code of Conduct or other policies.










































        







--------------------------------------------------------------------------------





APPENDIX


Parker-Hannifin Corporation
Restricted Stock Unit Terms and Conditions (RSU-[ # ]BOD)
Special Provisions for Non-U.S. Employees


This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to you under the Plan if you reside in, or are
subject to tax in, one of the countries described below at any time prior to the
Distribution Date of your Restricted Stock Units. Certain capitalized terms used
but not defined in this Appendix have the meanings set forth in the Plan and/or
the Terms and Conditions.




Australia


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.


CHINA


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.


In the event of your Retirement with the prior consent of the Committee, if you
are a Chinese national, you hereby agree that you will instruct the third party
Plan administrator to sell the shares you receive in payment of vested
Restricted Stock Units within five (5) months after the date of your Retirement.
If you do not sell the shares within five (5) months after Retirement, then the
Company shall be authorized to instruct the third party Plan administrator to
sell the shares on your behalf and report the transaction results to the Company
for tax reporting and withholding purposes in order to comply with China SAFE
requirements.


DENMARK


Purchase Price. The following provision modifies Section 1 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, if
you reside in, or are subject to tax in, Denmark on the Grant Date, then the
distribution of the Common Stock underlying your vested Restricted Stock Units
is subject to your payment of a purchase price per Common Share equal to 1% of
the Fair Market Value per share on the Grant Date (the “Purchase Price”). All of
your Restricted Stock Units shall be forfeited without further action or notice
if you fail to pay the Purchase Price to the Company within ten (10) days after
the Distribution Date.


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.





--------------------------------------------------------------------------------







No Dividend Equivalent Units. The following provision modifies Section 10 of the
Terms and Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, no
Dividend Equivalent Units shall be credited or paid to you with respect to your
Restricted Stock Units.




HONG KONG


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.




INDIA


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.


JAPAN


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.




MEXICO


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.




THE NETHERLANDS


Retirement. The following provision modifies Sections 3 and 6 of the Terms and
Conditions.


Notwithstanding any provision of the Terms and Conditions to the contrary, you
shall not be eligible for Retirement (or any vesting of your Restricted Stock
Units that would occur as a result of Retirement) unless you obtain the prior
consent of the Committee.




OTHER COUNTRIES







--------------------------------------------------------------------------------





If the Committee determines, in its sole discretion, that your Restricted Stock
Units would otherwise become subject to tax in any country prior to the delivery
of the shares of Common Stock underlying your vested Restricted Stock Units,
then, except as otherwise may be required by Section 409A of the Code, the
Committee may, in its sole discretion, provide that, notwithstanding any
provision of the Terms and Conditions to the contrary, (1) you shall not be
eligible for Retirement (or any vesting of your Restricted Stock Units that
would occur as a result of Retirement) unless you obtain the prior consent of
the Committee; and (2) in the event of your Retirement with the prior consent of
the Committee, the Distribution Date for your vested Restricted Stock Units
shall be the date of your Retirement.





